Title: From George Washington to Samuel Huntington, 26 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Bergen County 26 July 1780
					
					Having recd information that there were considerable numbers of Cattle and Horses in Bergen Neck, within reach of the enemy, and having reason to suspect that they meant shortly to draw all supplies of that kind within their lines, I detached Brigadier Genl Wayne on the 20th

with the 1st and 2d Penna Brigades with four peices of Artilley attached to them, and Colo. Moylans Regt of Dragoons to bring them off. I had it also in contemplation, to attempt, at the same time, the destruction of a Block House erected at Bulls ferry, which served the purposes of covering the enemy’s wood Cutters and giving security to a Body of Refugees by whom it was garrisoned, and who committed depredations upon the well affected inhabitants for many miles round.
					General Wayne having disposed of his troops in such a manner as to guard the different landing places on the Bergen shore, upon which the enemy might throw over troops from York Island to intercept his retreat, and having sent down the Cavalry to execute the business of driving off the stock, he proceeded with the 1st 2d and 10th Regiments and the Artillery to the Block House, which he found surrounded by an Abattis and Stockade. He for some time tried the effect of his Feild peices upon it, but tho’ the fire was kept up for an hour, they were found too light to penetrate the logs of which it was constructed. The troops during this time, being galled by a constant fire from the loop Holes of the house, and seeing no chance of making a breach with Cannon—those of the 1st and 2d Regiments, notwithstanding the utmost efforts of the Officers to restrain them, rushed through the Abattis to the foot of the Stockade, with a view of forcing an entrance, which was found impracticable. This act of intemperate Valor was the cause of the loss we sustained, and which amounted in the whole to three Officers wounded—15 non Commd and privates killed and 46 non Commd and privates wounded. The wounded Officers are Lieutenants Hammond and Crawford of the 1st and Lieut. D’Haart of the 2d the last since dead. I cannot but mention his death with regret, as he was a young Gentleman of amiable qualities and who promised fair to be servicable to his Country.
					The Dragoons in the mean time drove off the Stock which were found in the Neck—The Sloops and wood Boats in the dock near the Block House were burnt and the few people on board them made prisoners.
					I have been thus particular, lest the account of this Affair should have reached Philada much exaggerated, as is commonly the case upon such occasions. I have the honor &.
				